PER CURIAM: *
In this companion case to Hartford Underwriters Insurance Co. v. Foundation Health Services Inc., 524 F.3d 588 (5th Cir.2008), Hartford Underwriters Insurance Company attempts to appeal the district court’s order that (1) granted Foundation Health Services and Magnolia Healthcare’s motion for partial summary judgment, and (2) denied Hartford’s motion for declaratory judgment and partial summary judgment. The district court’s order is not a final judgment, and we conclude that we have no jurisdiction over this appeal pursuant to 28 U.S.C. § 1291 or otherwise.
DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.